Citation Nr: 1735788	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, to include other specified trauma or stress related disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  At the hearing, the Veteran raised the issue of whether he was unemployable due, in part, to the service-connected psychiatric disorder.  In addition, in March 2015, the Veteran filed a claim for increased compensation based on unemployability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 441, 453-54 (2009).

These matters were previously before the Board in February 2015.  There has been substantial compliance with the remand directives, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to April 23, 2015, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of anxiety and chronic sleep impairment, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  Beginning on April 23, 2015, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity, due to such symptoms as memory loss, difficulty maintaining social relationships, and disturbances of motivation and mood due to such symptoms as anxiety, irritability, chronic sleep impairment and mild memory loss, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment. 

3.  The service-connected disabilities are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 23, 2015, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From April 23, 2015, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).

A standard letter sent to the Veteran in December 2010 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A.  § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA psychiatric examinations in January 2011, October 2012, and April 2015.  The examinations, taken together, are sufficient evidence for deciding the claims.  The medical evidence as a whole contains sufficient consideration of the Veteran's prior medical history, describes the claimed symptomatologies in sufficient detail so that the Board's evaluations are fully informed, and contains reasoned explanations.  Thus, VA's duty to assist has been met with respect to the issues decided herein.

II.  Increased Rating 

Service connection for PTSD was granted by a rating decision in May 2011.  A 30 percent disability rating was assigned, effective November 23, 2010, the day the Veteran's claim to reopen was received.  The Veteran submitted a timely notice of disagreement (NOD) as to the rating assigned and this appeal ensued. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R.    § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R.   § 4.130, Diagnostic Code 9411, PTSD is rated as follows:

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5). The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 71 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but where there are some meaningful interpersonal relationships. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R.                  § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Court held that the symptoms listed in DC 9411 are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan, 16 Vet. App. at 442.  The Court stated that "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Instead, the Board is required to "consider all symptoms of a claimant's condition that affect the level of occupational and social impairment," not just those listed in the regulation.  Id. at 443.

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words,   § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Here, during the January 2011 examination, the Veteran reported having the following symptoms: nightmares 2-3 times a week, intrusive thoughts, and sleep problems 7 days a week.  The Veteran reported that flashbacks of Vietnam had started in the past nine months and they occurred 2-3 times a week.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  He was well groomed and neatly dressed, and reported no memory loss or impairment.  The examiner noted there was no obsessive or ritualistic behavior that interferes with routine activities, nor did the Veteran display any irrelevant, illogical, or obscure speech patterns.  There was no impairment of the Veteran's thought process or communication, nor did the Veteran present any delusions or hallucinations.  The examiner found no inappropriate behavior, suicidal thoughts, or homicidal thoughts.  The Veteran did not suffer from panic attacks and he did not contend that his unemployment was due to the effects of this mental disorder.

The Veteran was found capable of managing his financial affairs and had excellent relationships with his ex-wife and three kids.  The examiner indicated that the Veteran was diagnosed with anxiety disorder not otherwise stated (NOS), not PTSD.

At the October 2012 VA examination, the Veteran's symptoms included flashbacks, irritability, and sleep disturbance to include awakening during the night with "vivid, bad dreams."  He identified that his nightmares had diminished in occurrence with his medication regimen.  He reported that his flashbacks occurred 8-10 times per day and interfered with his concentration.  He denied any specific trigger to the flashbacks but reported a "short fuse" and that he was easily irritable with his disabled son.  The Veteran stated that he avoided crowds but that he could go to a baseball game.  He endorsed increased irritability with crowded situations, but it did not seem to interfere with his lifestyle.

The VA examiner noted that the Veteran's level of occupational and social impairment was best characterized as being due to mild or transient symptoms that decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; his symptoms are controlled by medication.  At the time, the Veteran enjoyed playing golf and remained active with his children and grandchildren.  He reported that he had experienced interference in his ability to concentrate and had not played in "big hard core [golf] tournaments" lately.  He reported that he did not maintain contact with a lot of friends due to geographic location.  He and his three children enjoyed trout fishing together, and he and his disabled son enjoyed deer hunting together every year.

Following the 2012 VA examination, the Veteran began treatment at VA.  Records show follow-up appointments for PTSD in August 2012, December 2012, June 2013, October 2013, February 2014, and September 2014.  At each of these appointments the Veteran repeated the symptoms of flashbacks ranging from 5-10 times a day, 5-7 hours of sleep that was interrupted/intermittent, as well as consistently experiencing nightmares.  His mood was described as anxious, but the Veteran always denied suicidal or homicidal ideas or plans and hallucinations or delusions.

Four buddy statements submitted by the Veteran's family in December 2012 and August 2013 further articulate the Veteran's symptoms.  His ex-wife wrote, "Due to violent dreams and 'fighting' during sleep, we do not currently sleep in the same bed."  His son wrote, "On a daily basis, I witness my father having flashbacks.  He will jerk his head while watching T.V. thinking that he's seen something.  Recently, we went on our annual fishing trip.  We were staying in a hotel room together.  At 1:30 in the morning the last day of our trip, he woke me up while having a violent dream.  This dream was so vivid that it actually turned into a panic attack where he couldn't fall back asleep."  His daughter wrote, "My husband and I have noticed over the last 18 months increased mood swings during the week, which worries us as he's watching the kids.  He's also been having difficulty with short term and long term memory loss.  Due to these extreme changes, we have decided that he should discontinue watching our kids full-time."

During an August 2013 hearing, the Veteran testified that he coped with his PTSD by isolating and avoiding situations that caused him stress.  He also testified that he does not remember to change his clothes or not wear the same clothes for two or three days, that he did not have trouble remembering to bathe, that he had no social contacts except for his family members, unprovoked anger episodes towards family members and that he experienced panic attacks three to five times a week.

At the April 23, 2015 VA examination, the Veteran demonstrated an increase in severity in his psychiatric disorder.  The Veteran experienced mild memory loss, such as forgetting names, directions, or recent events.  The examiner noted that the Veteran was being treated at a VA clinic every 3-6 months and was on medication to help control sleep and nightmares.  The Veteran still experienced at least 8 flashbacks a day and averaged around 10-12.  The Veteran suffered from episodes of acute anxiety to the extent where he had to completely withdraw from situations.  Notably, the relationships with his son and daughter-in-law had become strained to the point where he was no longer able to visit the youngest grandchild.

The VA examiner noted that the Veteran's level of occupational and social impairment was best characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Additionally, the examiner stated that the Veteran appeared to exhibit a mild to moderate degree of functional impairment.  The Veteran only played a few rounds of golf in the year preceding the examination because golf is a mental game and he could not concentrate anymore.  He no longer attended baseball games because the experience with big crowds stimulated his hypervigilance and anxiety.  He was unable to continue assisting with child care of his young twin grandchildren due to the impact the stress was having on him.

Additionally, the Veteran sought private treatment in May and June 2015.  At both appointments, the doctor described the Veteran's psychiatric disposition as "affect normal, normal speech," but did not elaborate on the Veteran's psychiatric disorder because the Veteran was being treated there for diabetic foot pain and neuropathy.

A March 2017 VA treatment note reflects the Veteran's complaints of intrusive memories, constant anxiety, irritability, and flashbacks that occur 8 to 15 times per day.  He reported that he was taking a 10 day golfing trip to the Dominican Republic in May and that he still struggled with his youngest son and his wife.  He was found to be alert and oriented, with appropriate grooming and hygiene, a fully congruent mood and goal-directed thought processes.  Judgment and insight were found to be good.  Suicidal ideations, homicidal ideations and perceptual disturbances were denied.  A current GAF of 50 was assigned.

The Veteran was assigned numerous GAF scores during the appeal period.  As noted, such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Records from the January 2011 VA examination show a GAF score of 60 and the VA examination in October 2012 found a GAF score of 70.  GAF scores recorded at appointments with the St. Louis VA Medical Center include: 65 in August 2012; 65 in December 2012; 55 in June 2013; 50 in October 2013; 50 and 45 by two separate doctors in February 2014; 50 in September 2014 and 50 in March 2017.

Based on the foregoing, for the appeal period prior to April 23, 2015, the Veteran's PTSD has been resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of his psychiatric symptomatology, to include anxiety, nightmares, sleep difficulties, intrusive thoughts, flashbacks and irritability.  Specifically, during the January 2011 VA examination, the Veteran reported that his sleep impairment interferes with his daytime activities as he "runs out of gas" in the later afternoon, that he was retired and that he spent his time fishing, hunting and golfing.  The October 2012 examination report reflects the Veteran's reports that he takes care of his 18 month old twin grandchildren, that he was easily irritated with his disabled adult son, and that he remained active with his children and grandchildren.  He also reported that he enjoyed playing golf but that he has not played in "big hard core tournaments" due to inference with his concentration.  The October 2012 VA examiner found that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms that were controlled with medication.  While the Veteran testified that he experienced panic attacks three to five times per week at his August 2013 hearing, he consistently denied such symptoms to the VA examiners.

The Board also notes that, in a December 2012 statement, the Veteran's daughter indicated that the Veteran had been babysitting her twins since August 2011 and that she had decided to stop this arrangement due to his increased mood swings during the week and difficulties with short-term and long-term memory loss.  An August 2013 statement from the Veteran's daughter indicated that the Veteran no longer attends professional baseball games, that he sits with his back to the wall while at restaurants and that he left a store while his grandchildren were taking photographs with Santa Claus due to the crowd and noise.  An August 2013 statement from the Veteran's ex-wife indicated that she had noticed changes in his short term memory.  Although the Veteran's daughter and ex-wife expressed concern about the Veteran's purported memory loss, neither of the VA examiners found that the Veteran presented with memory loss.  An August 2013 statement from the Veteran's son described witnessing a violent dream the Veteran had while on their annual fishing trip and indicated that the Veteran had a panic attack after this dream.  However, panic attacks have been consistently denied by the Veteran and neither VA examiner found that he had presented with panic attacks.  The examiners did note the presence of the other symptomatology reported by the Veteran's family, but found it to be moderately disabling and did not find the presence of additional symptomatology indicative of a higher rating.

After considering the Veteran's and his family members' statements regarding his PTSD symptomatology, the Board finds that the clinical records documenting the resulting impact on his social and occupational functioning to be of great probative value when evaluating the severity of the disability.  While the Veteran and his family are competent to report the observable symptomatology of the Veteran's PTSD, the VA examiners, given their years of training and experience, are better equipped to determine the level of impairment caused by such symptoms.  Thus, the Board finds that the Veteran's PTSD was properly rated as 30 percent disabling prior to April 23, 2015.

For the appeal period beginning on April 23, 2015, the Board finds that a 50 percent rating is warranted. The Veteran's symptoms demonstrate that he experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Specifically, the April 2015 VA examiner found mild memory loss on examination and that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran detailed a conflict with his son regarding their grandchildren and had reported that this conflict was very stressful for him.  In addition, the Veteran indicated that he had only played golf a few times in the last year due to an inability to concentrate.  The Veteran reported constant anxiety and continued struggles with his son in a March 2017 VA treatment note.  He also reported that he was planning a 10 day golf trip.

However, the Board finds that the Veteran's PTSD symptomatology did not more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.   Specifically, the Veteran's PTSD does not result in suicidal ideation, obsessional rituals, impairment of speech, spatial disorientation, neglect of personal appearance and/or hygiene, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name. 

The Veteran's PTSD symptomatology has not been shown to result in occupational and social impairment consistent with a 70 or 100 percent rating.  Specifically, with regard to the Veteran's occupational functioning, the probative evidence of record reflects that he retired.  The Veteran reported in the April 2015 VA examination that he had gotten along ok with customers, co-workers and supervisors when he had been working.  Consequently, the VA examiner found that the Veteran's PTSD would have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Furthermore, while the Veteran was estranged from one son, he has reported having frequent contact with his daughter and her children.  He has also reported assisting his disabled son with his daily care and activities and that he lived with his ex-wife.

Therefore, as of April 23, 2015, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted.

Additionally, the Board notes that most of the Veteran's GAF scores ranged from 55 to 70 during the appellate period.  Such suggests mild to moderate impairment, which is consistent with the assigned ratings.  While the Veteran was assigned a GAF score of 50 in October 2013 and in February 2014 as well as a GAF score of 45 in February 2014, such appear to be outliers as the remainder of his scores were in the mild to moderate range and a GAF of 50 was assigned in March 2017.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores. 

The Board has also considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD.  However, the Board finds that his symptomatology has been stable during both periods reviewed by the Board.  Therefore, assigning additional staged ratings for such disability is not warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R.    § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular  rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular criteria under DC 9411 are adequate to describe the nature and severity of the Veteran's PTSD, as they consist of broad categories with symptoms not limited to those enumerated.   The Veteran's service-connected PTSD is manifested by signs and symptoms such as anxiety, irritability, flashbacks and sleep difficulties.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 9411. Moreover, the Federal Circuit has emphasized that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.   Consequently, the Board finds that the psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  A review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria. 

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, to the extent that the Veteran's service-connected disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria. Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).

III.  TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R.                 § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Prior to December 16, 2014, the Veteran was service-connected for occult renal dysfunction with hypertension at 30 percent, PTSD at 30 percent (continued by this decision), and diabetes mellitus Type II at 20 percent.  No single rating was at least 40 percent and the combined rating was only 60 percent.  Therefore, the Veteran does not meet the criteria for TDIU consideration prior to December 16, 2014.

The Board has considered whether the Veteran's claim for a higher rating should be remanded to be referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating for this period on appeal prior to December 16, 2014.  However, as explained in further detail below, the Veteran was not unemployable by reason of service-connected disabilities during this period.

From December 16, 2014, the Veteran has been service-connected for prostate cancer at 100 percent, occult renal dysfunction with hypertension at 30 percent, PTSD at 30 percent (continued by this decision), and diabetes mellitus Type II at 20 percent.  The combined rating is 100 percent and the Veteran had at least one disability rated 60 percent or more.  Therefore, the Veteran satisfies the schedular criteria for consideration of a TDIU from this date.  Significantly, the Veteran has not alleged that any service connected disability or disabilities other PTSD has prevented him from obtaining and maintaining employment.

In addition, the Veteran's psychiatric disorder will be rated at 50 percent from April 2015.  In May 2015, the Veteran was granted service-connection for diabetic peripheral neuropathy, left lower extremity, at 10 percent, and diabetic peripheral neuropathy, right lower extremity, at 10 percent.  As the Veteran has already satisfied the scheduler criteria for consideration for TDIU, the entire period after December 16, 2014 will be considered under this analysis.  38 C.F.R. § 4.16(a).

In determining whether the Veteran's psychiatric disorder and other service-connected disabilities warrant an assignment of a TDIU, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The record reflects the Veteran attended four years of college in areas of business and education but never earned a degree.  During the April 2015 VA examination, the Veteran reported that he had worked as an insurance agent for 24 years, that this work was excellent and that he then worked in residential and commercial irrigation design and sales for approximately 9 years.  He also reported that he got along "alright" with co-workers, supervisors and customers, that he felt more irritable around 1999 and that he experienced 8-10 flashbacks a day.  He also identified concentration issues and the flashbacks as primary reasons for retiring in December 2009.  In a March 2015 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he reported that his PTSD prevented him from securing or following any substantial gainful occupation. 

The January 2011 VA examiner stated that the Veteran did not contend that his retirement or unemployment was due to the effects of the mental disorder.  In addition, the Veteran asserted that flashbacks started 9 months prior, which would place their origination in 2010.  The examiner found that the Veteran's PTSD/mental condition signs and symptoms were transient or mild, which would decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.

An October 2012 VA examiner found that the Veteran suffered occupational impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform.

During an August 2013 hearing, the Veteran testified that he had worked in sales for over 30 years after service, that he had a successful career, that he had become an expert insurance agent and that he had very little oversight or interaction with higher levels in the company.  He testified that he had difficulty hiding his PTSD symptoms as new tasks and information came along when he transitioned into sales.  He also testified that he had retired from sales because he wasn't remembering the little things he needed to remember and that he never had to write anything down in all of his sales experience.

A July 2015 statement from the Veteran's former employer detailed his success at the company as an operations manager.  The former employer noted that things started in changed in 2009, that he had received phone calls from three different customers asking if there was something wrong with the Veteran, that the Veteran had gone blank during presentations and that the Veteran had told him that he was having flashbacks that affected his ability to do his job at the high level he had done before.  The employer noted that they had agreed that the Veteran could no longer do his job and his employment ended in December 2009.

An April 2015 VA examination report reflected the Veteran's reports that he assisted his son in various activities of daily living such as taking a bath, getting his clothes ready and transportation needs.  The examiner found that the Veteran was able to successfully sustain gainful employment throughout his work history and was currently assisting his disabled son with daily care and activities, reflecting the ability to carry out daily responsibilities.  The examiner opined that the Veteran's PTSD alone was likely to have minimal impact on his ability to obtain and sustain gainful employment.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities, specifically his PTSD, do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background. 

In this regard, although the Veteran clearly experiences functional impairment due to his PTSD, such does not result in total occupational impairment.   VA examiners have consistently found the Veteran was generally oriented to time and place, communicated well, and possessed good cognition.  The April 2015 VA examiner noted that the Veteran was able to sustain gainful employment throughout his work history and care for his disabled son.  The January 2011 VA examiner found that the Veteran's PTSD symptoms were transient or mild and that work efficiency and the ability to perform occupational tasks would decrease only during periods of significant stress.  Similarly, the April 2015 VA examiner found that the Veteran's PTSD alone was likely to have minimal impact on his ability to obtain and sustain gainful employment and noted that his daily care of his adult son showed the ability to carry out daily responsibilities.  The July 2015 letter from the Veteran's former employer described his performance as an operations manager and the determination that he could no longer do this job; however, an award of TDIU is awarded when a person is unable to secure or follow a substantially gainful occupation as a result of a service connected disability or disabilities, not the previous employment.  While the Veteran may no longer be able to sustain gainful employment as an operations manager for an irrigation company, it has not been established that he cannot secure or follow a substantially gainful occupation consistent with his education, training and work experience.  The Veteran has attended college and testified during his August 2013 hearing that he was an expert in sales as an independently contracted agent.  Moreover, while the Veteran testified during his August 2013 hearing that he was no longer able to play golf due to an inability to concentrate and remember, he reported that he was planning a 10 day trip to the Dominican Republic to play golf in May in a March 2017 VA treatment note.

Furthermore, the GAF scores assigned during the pendency of this case revealed minor or moderate social or occupational impairment before February 2014, and some serious symptoms or serious impairment in social, occupational, or school functioning thereafter.  As noted, such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, the VA examiners in January 2011, October 2012, and April 2015, describe the Veteran's overall occupational and social impairment as less than total.  At all three examinations, the Veteran stated that it is difficult for him to work in some settings, such as crowded, noisy environments.  Further, his sleep difficulties, secondary to his psychiatric disorder, would impair intellectual efficiency.  Nevertheless, the examiners did not find that the Veteran's overall education, work history, demeanor, or social impairment precluded all gainful employment.

In summary, a thorough review of the record reflects that while the Veteran's psychiatric disorder does result in a degree of occupational impairment, he has been found to be able to pursue specific types of substantially gainful employment.  This is consistent with his education and work history noted above.

For these reasons, the competent and credible evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected psychiatric disorder, or in combination with all other disabilities.  Therefore, the preponderance of the evidence is against his claim of entitlement to a TDIU.


ORDER

Prior to April 23, 2015, an initial rating in excess of 30 percent for PTSD is denied.

Beginning on April 23, 2015, a rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


